Citation Nr: 0736186	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for right shoulder osteoarthritis with rotator 
cuff injury, with instability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right shoulder osteoarthritis with rotator 
cuff injury, with limitation of motion.

3.  Entitlement to an initial compensable disability 
evaluation for right 5th finger, status post phalangeal 
fracture with residual flexion contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran was granted service connection for disabilities 
involving the right shoulder, right 5th finger, and left 
ankle and denied service connection for a lumbar spine 
disorder by way of a rating decision dated in December 2003.  
The veteran submitted a notice of disagreement with the 
rating decision and was issued a statement of the case that 
addressed all four issues in July 2005.

The veteran submitted his substantive appeal in this case in 
August 2005.  He limited his appeal to the issues involving 
his right shoulder and right 5th finger.  Accordingly, only 
those issues will be addressed in the Board's appellate 
review.

The veteran notified the Board of a change of address and 
requested a copy of the transcript of his April 2007 Travel 
Board hearing in July 2007.  A copy of the transcript was 
sent in September 2007.  

The veteran responded in September 2007.  He noted he had 
testified he was taking Motrin at the time of the hearing.  
The veteran now reported that he was taking 
Acetaminophen/Hydrocodone Bitartrate because of increased 
pain.  He also said that he had more persistent pain and that 
it seemed to be getting worse.  

The veteran's response was construed as a motion to submit 
additional evidence.  The motion was granted in October 2007 
and the submission will be considered in the Board's 
appellate review.


FINDINGS OF FACT

1.  The veteran's right shoulder osteoarthritis with rotator 
cuff injury, with instability is manifested by objective 
evidence of pain, weakness, arthritis, and limitation of 
motion with range of motion of more than 25 degrees away from 
his side, with pain throughout the range of motion and 
subjective complaints of numbness and tingling.  

2.  The veteran's right shoulder osteoarthritis with rotator 
cuff injury, with limitation of motion is manifested by x-ray 
evidence of arthritis and limitation of motion.

3.  The veteran's right 5th finger, status post phalangeal 
fracture with residual flexion contracture is manifested by 
subjective complaints of pain, and objective evidence of a 
flexion contracture with otherwise full range of motion.  
There is no evidence of ankylosis or that the finger 
interferes with the motion of any other finger of the right 
hand or the function of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for right shoulder osteoarthritis with rotator cuff 
injury, with instability, have not been met for the period of 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder osteoarthritis with rotator cuff 
injury, with limitation of motion, have not been met for the 
period of the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2007).

3.  The criteria for an initial compensable disability 
evaluation for right 5th finger, status post phalangeal 
fracture with residual flexion contracture are not met for 
the period of the appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1959 to August 
1962.  His service medical records (SMRs) show that he 
injured his right 5th finger in April 1960.  He dropped a 
foot locker on the finger.  According to an x-ray report at 
the time he sustained a chip fracture of the distal phalanx 
on the posterior surface of the 5th digit.  There was no 
significant displacement.  He re-injured the finger in May 
1960 when he again dropped a foot locker on the finger.  
There was no new fracture, only soft tissue injury.  He was 
noted to lack 10 degrees of full extension of the finger.  

The veteran again injured his right 5th finger in June 1962.  
The clinical entry states that he hit the distal 
interphalangeal (DIP) joint against a truck.  He was noted to 
have a full range of motion on examination.  The impression 
was contusion of the IP joint of the 5th finger of the right 
hand.  

The veteran injured his right shoulder during a parachute 
jump in September 1961.  The SMRs note that he injured the 
shoulder as a result of contact with the ground.  X-rays of 
the right shoulder were negative.  The assessment was 
myositis due to trauma of the deltoid muscle.  

The veteran had a discharge physical examination in July 
1962.  The fracture of the right 5th finger was noted on his 
Report of Medical History (RMH).  The examiner stated that 
there was no sequelae but did say there was a deformity of 
flexion, although the degree of deformity was not reported.  
The veteran reported "no" in regard to any problems with 
his shoulders.  No abnormalities of the right 5th finger or 
the right shoulder were noted on the physical examination 
report.

The veteran submitted his current claim in April 2003.  He 
was afforded a VA examination in September 2003.  The veteran 
provided a history of injury of his right shoulder in 
service.  The veteran said that he had had surgery on his 
right shoulder in 1993.  He said that he was diagnosed as 
having impingement of his clavicle and acromioclavicular (AC) 
joint.  He said that he had one-third of his clavicle 
removed.  The veteran further reported that he had a right 
rotator cuff repair in 2002.  

The veteran also informed the examiner in regard to the 
fracture of his right 5th finger.  The veteran said that he 
still had occasional discomfort in the finger and a slight 
deformity.  The examiner noted a slight deformity of the 
right 5th finger at the distal phalanx but said there was a 
full range of motion.  In regard to the right shoulder the 
examiner said that there were two scars on the AC joint.  The 
range of motion was said to be essentially normal.  The 
diagnoses were service-connected injuries from a hard landing 
from a parachute jump that resulted in a contusion and sprain 
of the shoulder, and a problem with the right 5th finger.  
The examiner said that the veteran suffered a fracture of the 
distal phalanx that was casted but with a normal range of 
motion with a slight deformity of the distal phalanx.  
Finally, multiple recent operations of the right shoulder, 
with removal of the distal third of the clavicle and repair 
of the rotator cuff.  

The veteran was granted service connection for residuals of a 
right 5th finger injury and a right shoulder injury with 
residuals of scarring due to postoperative procedures in 
December 2003.  The effective date for service connection was 
established as of the date of the claim, April 17, 2003.  The 
veteran was awarded noncompensable disability evaluations for 
both disabilities.  

The veteran expressed disagreement with his disability 
evaluations.  The veteran stated that he had more than a 
slight deformity of his right 5th finger and less than a 
normal range of motion.  He said that he had not been able to 
straighten the finger since his injury.  He also said the 
finger bothered him at times and could be very uncomfortable.  
The veteran said that he had had two surgeries on his 
shoulder to lessen the pain.  He disagreed that he had a 
normal range of motion.  The veteran submitted a statement 
from his physician, S. P. Sand, M.D., dated in March 2004, in 
support of his claim.

Dr. Sand said that the veteran had a decreased range of 
motion in the right shoulder with pain throughout the range 
of motion.  He also said the veteran had a 40 degree flexion 
contracture at the distal IP (DIP) joint with further flexion 
to 70 degrees.  He listed diagnoses of rotator cuff tear and 
tendonitis of the right shoulder as the result of service-
related injury and flexion contracture mallet finger 
deformity of the right 5th finger as a result of a service-
related injury.

The RO wrote to the veteran in May 2005.  He was asked to 
either provide the records associated with his right shoulder 
surgery or authorize the RO to obtain them.  He was also 
asked to do the same for treatment records from Dr. Sand.  
The veteran failed to respond to the letter.

The veteran submitted his substantive appeal in August 2005.  
The veteran complained of pain and numbness in his right arm.  
He said his right arm was weaker than his left arm.  He said 
that he lived in pain every day and could not sleep on his 
right side.  He again disputed the VA examiner's findings 
regarding his right 5th finger.  He noted Dr. Sand's 
statement regarding the contracture and range of motion.  He 
again stated that the finger did bother him and could be very 
uncomfortable at times.

The veteran testified at a hearing at the RO in July 2006.  
The veteran testified regarding some difficulties he had in 
performing certain tasks because of a limitation of motion of 
his right shoulder.  He also said that he had pain in his 
right arm and could not sleep on his right side.  He said 
that he sometimes had numbness in the arm.  

The veteran submitted an examination report from Dr. Sand at 
the hearing.  The report was dated in June 2006.  The veteran 
was said to have tenderness along the posterior glenohumeral 
joint line and the AC joint. There was some subacromial 
tenderness.  The veteran was said to have pain in going 
through the impingement arc and this limited his ability to 
reach.  He was unable to get his right hand past his hip when 
reaching to his back.  There was active abduction to 90 
degrees.  The veteran also had external rotation to 40 
degrees, internal rotation to 45 degrees and flexion to 130 
degrees.  

The veteran was afforded a VA examination in August 2006.  
The veteran was noted to have worked as a corrections officer 
for approximately 20 years until he retired in 1993.  He was 
currently employed as an account manager for a security firm.  
This was mostly a sit-down job.  The veteran complained of an 
"achy" right shoulder.  The veteran said his surgery in 
2002 improved his discomfort but did not help his weakness.  
The veteran took Naproxen and Ibuprofen for pain.  The 
veteran said that his pain was at a 3 or 4 out of a 10 at the 
time of the examination but he could have an 8 or 9 level of 
pain with use of his right shoulder.  The veteran gave a 
history of injury to his right 5th finger in service.  The 
veteran reported that the finger would bother him every once 
in awhile.  He could not give an exact level of discomfort.  
There was none at the time of the examination and he could 
not relate any specific activity that would make his finger 
more painful.

The examiner said that the veteran held his right arm to his 
side as he walked.  He noted the presence of two surgical 
scars and said both were well healed and nontender.  One scar 
was described as transverse and centered over the AC joint 
and measured as 5-centimeters (cm).  The other scar was said 
to be oblique over that same area and was 7.8-cm.  The 
veteran was said to have an area of tenderness beneath the 
acromion and just posterior to the distal end of the oblique 
scar.  The veteran was said to have a range of motion of the 
right shoulder of active forward flexion to 45 degrees and 
passive flexion to 50 degrees, abduction to 60 degrees and 
adduction across the chest to 10 degrees.  The veteran had 
external rotation to 45 degrees and internal rotation to 60 
degrees.  The examiner stated that the veteran had extreme 
discomfort on motion, both active and passive.  He added that 
the only place the right arm was comfortable was at the 
veteran's side.  The examiner tested the muscle strength and 
said the supraspinatus was in the 4/5 range, the 
infraspinatus/teres minor 3/5 range, and the subscapularis in 
the 3+/5 range.  He said all of the tests caused extreme 
discomfort.  He also said that all of the motions of the 
shoulder were attempted at least three times with no change 
in the degree of discomfort which was extreme and minimal 
change in the effective range of motion.

In regard to the right 5th finger, the examiner said that, 
with the exception of the DIP joint, all motions within the 
hand were intact.  The DIP joint had a 14 degree flexion 
contracture that could be passively reduced to a 10 degree 
contracture.  He said the finger had further flexion to 60 
degrees and could reach the distal palmar crease when a fist 
was made.  The examiner said that motor strength in the 
extensors of the right 5th finger showed the DIP in the 3/5 
range and the proximal IP (PIP) joint and the 
metacarpophalangeal joint (MCP) were 5/5.  The DIP extended 
to 0 degrees actively and passively and the MCP hyperextended 
to 20 degrees both actively and passively.  The examiner said 
that all of the flexors were intact.  

X-rays of the right shoulder were interpreted to show two 
surgical implants in the greater tuberosity.  There was some 
degree of osteophyte formation, both about the glenoid and 
humeral head as well as some sclerosis of the greater 
tuberosity.  The report stated all were compatible with an 
old rotator cuff injury and partially frozen shoulder.  

The examiner's assessment was right shoulder osteoarthritis 
with rotator cuff injury and partially frozen shoulder and 
status post DIP fracture with residual flexion contracture.  

The RO increased the disability evaluation for the veteran's 
right shoulder to 30 percent in August 2006.  The disability 
was re-characterized as right shoulder osteoarthritis with 
rotator cuff injury, with instability.  The RO also granted a 
separate 10 percent disability evaluation for right shoulder 
osteoarthritis with rotator cuff injury, with limitation of 
motion.  The RO confirmed the previous noncompensable 
disability evaluation for the right 5th finger.  However, the 
RO re-characterized the description as right little [5th] 
finger, status post phalangeal fracture with residual flexion 
contracture.  The effective date for the 30 percent 
evaluation and the new 10 percent evaluation was established 
as of the date of the claim, April 17, 2003.

The veteran testified at a Travel Board hearing in April 
2007.  It was noted at the outset that there was no 
additional evidence to submit in the case.  The veteran 
related his problems about sleeping on his right side.  He 
said that he experienced pain and numbness in his right arm 
and took Motrin.  He also said he had a pain level of 8 to 9 
at the hearing.  The veteran testified about his limitation 
of reach with his right arm, and this involved reaching 
behind him.  He also said he had pain with reaching in front.  
He thought his condition was getting worse.  The veteran said 
he had difficulty in reaching behind when he would have to 
use the toilet.  The veteran testified that he felt his range 
of motion at the time of the hearing was about the same as at 
his last VA examination.  He said his major symptom was the 
constant pain.  He added that some days were worse than 
others.  The veteran said he was now retired from work.  

As noted in the Introduction, the veteran submitted a 
statement in September 2007 wherein he noted that he was now 
taking Acetominophen/Hydrocodone Bitartrate four times a day 
for his pain.  He said the pain was more persistent and 
seemed to be getting worse.  He said that the pain would wake 
him up at night.  He noted that he still had 
tingling/numbness in his arm.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's claim for a higher evaluations for his 
disability of the right shoulder and right 5th finger is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Higher Evaluation for Right Shoulder Osteoarthritis
with Rotator Cuff Injury, with Instability

The veteran's right shoulder disability, with instability, 
has been evaluated as 30 percent disabling under Diagnostic 
Code 5201, for evaluating limitation of motion of the 
shoulder.  38 C.F.R. § 4.71a. (2007).  Under Diagnostic Code 
5201 a 30 percent disability evaluation is warranted, for the 
major arm, where the motion is limited to the midway between 
the side and shoulder.  A 40 percent evaluation is for 
consideration if the motion is limited to 25 degrees from the 
side.  

The evidence of record does not show that the veteran's 
motion is limited to 25 degrees from the side.  The evidence 
demonstrates that he is most comfortable with his arm at his 
side but he has active motion beyond that point as evidenced 
by the two VA examination reports and by the evaluation 
report from Dr. Sand.  In September 2003 the VA examiner 
stated the veteran had essentially a full range of motion.  
In June 2006 Dr. Sand said the veteran had abduction to 100 
degrees, he did not address flexion.  In August 2006 the VA 
examiner said that the veteran had active forward flexion to 
45 degrees and abduction to 60 degrees.  Thus there is no 
basis for a higher evaluation for limitation of motion under 
Diagnostic Code 5201.

The Board has also considered the veteran for a higher 
evaluation under Diagnostic Code 5200 for disabilities 
involving ankylosis of the scapulohumeral articulation.  
However, there is no evidence of ankylosis in the right 
shoulder joint to warrant consideration of a disability 
evaluation under Diagnostic Code 5200.

Likewise the Board has considered the veteran's claim for a 
higher evaluation under Diagnostic Code 5202 involving 
impairments of the humerus.  Under Diagnostic Code 5202 a 50 
percent evaluation is applicable where there is fibrous union 
of the humerus.  A 60 percent evaluation is warranted where 
there is a nonunion, or false flail joint.  Finally, an 80 
percent evaluation is for consideration where there is loss 
of head, flail joint.  38 C.F.R. § 4.71a.

Although the RO has used the term instability in the 
characterization of the veteran's disability, there is no 
objective evidence of instability.  The record does not 
demonstrate any history of a dislocation.  Sclerosis of the 
greater tuberosity was noted by x-ray in August 2006.  The 
veteran has complained of weakness.  There is no evidence of 
record for any of the criteria for a 50 to 80 percent 
evaluation.  The evidence does not support the grant of a 
higher evaluation under Diagnostic Code 5202.  

Higher Evaluation for Right Shoulder Osteoarthritis
with Rotator Cuff Injury, with Limitation of Motion

Disabilities associated with traumatic arthritis are 
evaluated under Diagnostic Code 5010.  Further, the Schedule 
for Rating Disabilities directs that disabilities involving 
traumatic arthritis are to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  
Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The RO granted a separate disability evaluation for 
essentially osteoarthritis of the right shoulder in August 
2006.  This was based on x-ray findings from the recent VA 
examination and a noncompensable limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The disability 
evaluation was made under Diagnostic Codes 5010-5201.

The Board can find no legal basis to consider a higher 
disability evaluation for this disability without violating 
the principle against pyramiding.  38 C.F.R. § 4.14 (2007).  
The veteran is already service-connected for a disability 
that is evaluated on the basis of limitation of motion.  
There is no other pertinent diagnostic code to use to 
evaluate his disability.  The RO re-characterized the 
veteran's other shoulder disability to include the term 
"instability" and included the term "limitation of motion" 
for the second shoulder disability.  However, this is not 
sufficient to show two separate disabilities.  It appears the 
RO evaluated the disabilities in a manner similar to how 
disabilities of the knee can be evaluated where there are 
separate disabilities involving instability and limitation of 
motion.  See VAOPGCPREC 23-97, and 9-98.  That is not the 
case in this appeal.

The essence of both disabilities in this case is the 
limitation of motion of the right shoulder.  That is the 
symptomatology being evaluated under Diagnostic Code 5201.  
Separate disability evaluations for the same symptomatology 
are not authorized.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (upholding the issuance of separate ratings for 
three distinct facial problems where "none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions") (emphasis in original).  In this 
case, the symptomatology is duplicative and overlapping - a 
decrease in the range of motion.  As such, there is no basis 
to establish a higher evaluation for the veteran's right 
shoulder osteoarthritis with rotator cuff injury, with 
limitation of motion.  See Esteban; see also 38 C.F.R. 
§ 4.14.  




Higher Evaluation for Right 5th Finger

The veteran's right 5th finger, status post phalangeal 
fracture with residual flexion contracture, has been 
evaluated at the noncompensable level under Diagnostic Code 
5230.  38 C.F.R. § 4.71a.  The evidence shows that the 
veteran has limitation of motion of his right 5th finger.  
For the little, or 5th, finger, the schedular rating provided 
for limitation of motion is a noncompensable rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2007).  Thus a compensable evaluation is not warranted under 
Diagnostic Code 5230.

The Board has considered the veteran's disability evaluation 
under the rating criteria for ankylosis.  Under Diagnostic 
Code 5227 a noncompensable rating is assigned for ankylosis 
of the 5th (little) finger, whether it is unfavorable or 
favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  
A note following the diagnostic code advises that 
consideration should be given whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

There is no evidence of ankylosis in this case.  Even if 
there were, the result would still be a noncompensable 
disability evaluation.  Further, there is no basis to 
consider the veteran for a higher evaluation under the 
criteria pertaining to amputations.  The veteran has a 
flexion contracture of the finger that has been identified as 
slight, 40 degrees, and most recently 14 degrees.  There is 
no evidence that the impairment of the right 5th finger 
results in any limitation of any of the other fingers of the 
right hand.  In addition, there is no evidence the disability 
causes any interference in the overall function of the right 
hand.  Accordingly, the Board finds that there is no basis 
for a higher evaluation for the veteran's disability of the 
right 5th finger.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's service-connected 
right 5th finger under the provisions of 38 C.F.R. § 4.59 
(2007) due to arthritis.  A separate compensable rating can 
be assigned for arthritis based on x- ray findings and 
painful motion under 38 C.F.R. § 4.59 when involving a major 
joint or group of joints.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  There is no x-ray evidence of 
arthritis of the right 5th finger.  Moreover the right 5th 
finger is not a major joint or group of joints, see 38 C.F.R. 
§ 4.45(f), and a separate compensable evaluation is not 
warranted for the veteran's service-connected right 5th 
finger under 38 C.F.R. § 4.59.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In regard to the veteran's right shoulder there is objective 
evidence of pain on movement through the range of motion as 
well as a limitation of motion.  There is general evidence of 
weakness as reported on the August 2006 VA examination 
report.  However, there was no additional loss of motion or 
function with repetitive testing.  The objective evidence 
regarding pain and weakness, as well as the veteran's 
subjective complaints of numbness and tingling are 
contemplated in his current 30 percent and 10 percent 
disability evaluations for his right shoulder, evaluations 
that already result in a combined 40 percent evaluation.  

In regard to the 5th right finger, the veteran's 
noncompensable evaluation is the maximum schedular rating 
under limitation of motion of the 5th finger.  Therefore, 
there is no basis to consider the assignment of an increased 
evaluation under DeLuca or 38 C.F.R. §§ 4.40 and 4.45 for 
either the right shoulder or right 5th finger disabilities.  

Upon review of all of the evidence of record, the Board finds 
that the evidence does not support a higher evaluation for 
either shoulder disability or the veteran's right 5th finger 
at any time during the pendency of the appeal.  Accordingly, 
the veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The veteran's claim for service connection was received in 
April 2003.  The RO wrote to the veteran in June 2003.  He 
was informed of what VA would do to assist him in developing 
his claim.  He was advised as to what evidence was required 
to substantiate his claim for service connection and the 
types of evidence that would tend to support his claim.  The 
veteran was informed of what he was responsible for in 
supporting his claim. 

The veteran did not respond to the letter.  His claim for 
service connection for the issues on appeal was substantiated 
in December 2003 when he was granted service connection, 
assigned noncompensable disability evaluations and assigned 
an effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The veteran expressed disagreement with the disability 
evaluation assigned and was issued a statement of the case 
(SOC) in that regard in July 2005.  He appealed the decision 
in August 2005.

The veteran's existing right shoulder disability evaluation 
was increased to 30 percent and an additional disability 
evaluation of 10 percent was granted in August 2006.  The 
veteran was issued a supplemental statement of the case 
(SSOC) in August 2006.  The veteran's claim was re-
adjudicated with consideration of the evidence added to the 
record.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues have been obtained.  
The veteran's SMRs were obtained.  He submitted evidence from 
Dr. Sand.  He was afforded VA examinations and testified at 
two hearings.  The veteran was asked to provide additional 
private records or authorize the RO to obtain them but did 
not respond to the request.  The veteran stated there was no 
outstanding evidence in his case at his hearing in April 
2007.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for right shoulder osteoarthritis with rotator cuff injury, 
with instability, is denied

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder osteoarthritis with rotator cuff injury, 
with limitation of motion, is denied.

Entitlement to an initial compensable evaluation for right 
5th finger, status post phalangeal fracture with residual 
flexion contracture, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


